Daniel, J., charged the jury that the legal title to the negro vested in the defendant, upon his bidding him off and the price being charged to him. That if the defendant delivered the negro to the plaintiff, either under an agreement between the defendant and Field, or the plaintiff and defendant, or Field and the plaintiff, as the property of the plaintiff, the title thereby vested in the plaintiff, and he was entitled to a verdict. But if Yancy insisted on retaining the title to the negro until he was indemnified on account of his responsibility for Field, and only delivered the negro to the plaintiff to keep until he was indemnified, then the title did not pass to the plaintiff upon the delivery to him, but remained in the defendant, and he had a right to retake the negro, upon Field's neglecting or refusing to indemnify him. Under this charge the jury returned a verdict for the defendant, and the plaintiff appealed.
The charge of the judge below was correct, and the judgment must be affirmed.
(372)